


EXHIBIT 10.3




EQUITY INTEREST TRANSFER AGREEMENT




Among




American Charter Marketing LLC




and




Total Nutraceutical Solutions, Inc.




Date:  September 28, 2010







This Equity Interest Transfer Agreement (hereinafter referred to as “this
Agreement”) is made on September 28th, 2010 by and among the following parties:
 American Charter Marketing LLC a Nevada Limited Liability Company, hereinafter
refer to as the “Transferor”, to Total Nutraceutical Solutions, Inc. a Nevada
corporation, hereinafter refer to as the “Transferee”.




WITNESSETH, That the said Transferor, for good consideration and for the sum of
One Dollar ($1.00) paid by the Transferee, the receipt whereof is hereby
acknowledged, does hereby remise, release and quitclaim unto the said Transferee
forever, all the right, title, interest and claim which the Transferor has in
and to the DMAP agreement entered into on March 26th, 2010 by the Transferor and
the Transferee.










X  /s/ Gary Ballen

X  /s/ Marvin S. Hausman, M.D.

Gary Ballen – Transferor

Marvin S. Hausman - Transferee

President – American Charter Marketing

CEO – Total Nutraceutical Solutions

Dated:  February 16, 2011



